Cohalan, S.
The application for reargument of the appeal from the order fixing tax in this matter is granted. The bequest to the city of Duluth in trust *737“ for the establishment of a free and public hospital ” is exempt from the transfer tax, as it appears that the city is empowered by its charter to receive- gifts for such purpose. Matter of Burnham, 112 Misc. Rep. 560; affd., 196 App. Div. 907. The order appealed from in so far as it provides for imposition of a tax on the bequest to the city of Duluth, is reversed. Submit order on notice modifying taxing order in accordance with this decision.
Order reversed.